 



EXHIBIT 10.1

USA TRUCK, INC.

2003 RESTRICTED STOCK AWARD PLAN

AUGUST 22, 2003

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                    Section 1.  
Purpose of Plan
    1   Section 2.  
Plan Administration
    1   Section 3.  
Shares Available for Issuance
    1     (a )    
Maximum Number of Shares Available
    1     (b )    
Accounting for Restricted Stock Awards
    2     (c )    
Return of Shares to Powell
    2     (d )    
Reservation of Shares
    2   Section 4.  
Participation
    2   Section 5.  
Restricted Stock Awards
    2     (a )    
Grant
    2     (b )    
Stock Award Agreements
    2     (c )    
Vesting of Awards
    3     (d )    
Dividends and Distributions
    3     (e )    
Restrictions on Transfer
    3     (f )    
Enforcement of Restrictions
    3     (g )    
Certificates
    3     (h )    
Effect of Forfeiture
    4   Section 6.  
Effect of Termination of Employment or Other Service
    4     (a )    
Effect of Termination
    4     (b )    
Date of Termination of Employment or Other Service
    4   Section 7.  
Payment of Withholding Taxes
    4   Section 8.  
Rights of Participants and the Company
    5     (a )    
Rights as a Stockholder
    5     (b )    
Employment or Service
    5     (c )    
Non-Exclusivity of the Plan
    5   Section 9.  
Securities Law and Other Restrictions
    5   Section 10.  
Plan Amendment, Modification and Termination
    5   Section 11.  
Stockholder Approval
    5   Section 12.  
Effective Date and Duration of the Plan
    6   Section 13.  
Miscellaneous
    6     (a )    
Governing Law
    6     (b )    
Successors and Assigns
    6  

i



--------------------------------------------------------------------------------



 



USA TRUCK, INC.

2003 RESTRICTED STOCK AWARD PLAN

     Section 1. Purpose of Plan. The Board of Directors of USA Truck, Inc., a
Delaware corporation (the “Company”), and Robert M. Powell (“Powell”), the Chief
Executive Officer and a principal stockholder of the Company, believe the best
interests of the Company will be advanced by encouraging and enabling certain
officers of the Company to have an increased proprietary interest in the
Company. Powell desires to facilitate the Company’s ability to accomplish that
purpose by contributing up to One Hundred Fifty Thousand (150,000) shares of the
Company’s Common Stock, par value $0.01 per share (“Common Stock”), to the
Company for purposes of issuance to such officers as awards of restricted stock
(“Awards”) under this USA Truck, Inc. 2003 Restricted Stock Award Plan (the
“Plan”), and the Company desires to accept the contribution of such shares from
Powell for that purpose. The Company and Powell believe that Awards under the
Plan will reward the recipients for their contributions to the achievement by
the Company of its business objectives and provide incentives to them to
continue to perform services for the Company to the best of their abilities.

     Section 2. Plan Administration. The Plan shall be administered by a person
(the “Administrator”) appointed by the Board of Directors. Initially, Powell
shall serve as the Administrator. In accordance with and subject to the
provisions of the Plan, the Administrator will have the authority to determine,
and recommend to the Board of Directors, all provisions of Awards consistent
with the terms of the Plan, including, without limitation, the following: (A)
the officers of the Company who will receive Awards (each officer who receives
an Award is referred to in this Plan as a “Participant”); (B) the nature and
extent of the Awards to be made to each Participant (including the number of
shares of Common Stock to be subject to each Award); (C) the time or times when
Awards will be granted; and (D) the restrictions and other conditions
(including, for example, the lapse of time and the achievement of specified
performance goals) to which the vesting of Awards may be subject. Each Award,
however, shall be subject to the approval of the full Board of Directors and
shall be made only after the Board has approved (i) the transfer of shares of
Common Stock to the Company by Powell as contemplated by Section 3, (ii) the
grant of such Award to a specific Participant, and all terms and conditions
(including vesting and forfeiture provisions) associated with such Award and
(iii) the transfer back to the Company (as provided in Section 5(h)) of the
shares of Common Stock subject to the Award (or the then-unvested portion
thereof) upon forfeiture of such shares in accordance with the Plan and the
agreement entered into by the Company and the Participant in connection with
such Award. Neither the Administrator nor any member of the Board will be liable
for any action or determination made in good faith with respect to the Plan or
any Award granted under the Plan.

     Section 3. Shares Available for Issuance.

     (a)  Maximum Number of Shares Available. The maximum aggregate number of
shares of Common Stock that will be available for issuance under the Plan will
be One Hundred Fifty Thousand (150,000) shares of Common Stock. It is the mutual
desire of the Company and Powell that the issuance of shares of restricted stock
pursuant to Awards granted under the Plan shall not dilute the interests of the
stockholders of the Company. For that reason, the shares available for issuance
under the Plan shall consist solely of shares of Common Stock contributed to the
Company by Powell specifically for the purpose of issuance as restricted stock
pursuant to Awards granted under the Plan. Such number and kind of shares shall
be appropriately adjusted in the event of any stock splits, reverse stock splits
or stock dividends hereafter paid or declared with respect to such stock. The
contribution of shares of Common Stock to the Company by Powell for purposes of
the Plan may occur at such time or times as Powell may determine, provided,
however, that Awards may not be made under the Plan with respect to

1



--------------------------------------------------------------------------------



 



a number of shares, in the aggregate, that exceeds the number of shares of
Common Stock that shall have been contributed to the Company by Powell for such
purpose, plus the number of shares returned to the Company as contemplated by
Section 5(h), on or prior to the date of such Awards (subject to adjustment as
contemplated by the preceding sentence).

     (b)  Accounting for Restricted Stock Awards. Shares of Common Stock that
are issued under the Plan, including shares that remain subject to forfeiture
under outstanding Awards, will be applied to reduce the maximum number of shares
of Common Stock remaining available for issuance under the Plan. Any shares of
Common Stock that are forfeited back to the Company as contemplated in
Section 5(h) for any reason prior to the Primary Termination Date (as defined in
Section 12) will automatically again become available for issuance under the
Plan through the Primary Termination Date.

     (c)  Return of Shares to Powell. Upon any termination of the Plan, all
shares then available for issuance under the Plan and not subject to outstanding
Awards will be returned to Powell on or as promptly as practicable after the
Primary Termination Date. Any shares of Common Stock that then remain subject to
forfeiture under outstanding Awards and are subsequently forfeited by a
Participant and returned to the Company pursuant to Section 5(h) will be
returned to Powell by the Company on or before December 31 of the year in which
the forfeiture occurs, except that any and all such shares not previously
returned to Powell will be returned to him on or as promptly as practicable
after the Final Termination Date (as defined in Section 12). Upon the return of
shares to Powell as contemplated by this paragraph (c), such shares shall be
owned outright by Powell, without restriction of any kind (other than such
restrictions on transfer as may exist under federal or state securities laws).
The Company’s obligation to return shares to Powell pursuant to this paragraph
(c) will survive termination of the Plan.

     (d)  Reservation of Shares. All shares of Common Stock that are available
for issuance as Awards under the Plan (including shares that have been returned
to the Company following forfeiture of prior Awards), and all shares of Common
Stock that are subject to the Company’s obligations under Section 3(c), shall be
reserved and set aside by the Company for those purposes.

     Section 4. Participation. Participants in the Plan will be those officers
of the Company who, in the judgment of the Administrator, have contributed, are
contributing or are expected to contribute to the achievement of economic
objectives of the Company. Awards will be deemed to be granted as of the date
specified by the Administrator and approved by the Board of Directors.

     Section 5. Restricted Stock Awards.

     (a)  Grant. Each Award will be subject to such terms, conditions and
restrictions, consistent with the other provisions of the Plan, as may be
determined by the Administrator and approved by the Board of Directors.

     (b)  Stock Award Agreements. Upon the granting of an Award to a
Participant, the Company shall prepare and deliver to such Participant an
agreement substantially in the form attached hereto as Exhibit A (a “Stock Award
Agreement”) with such modifications, consistent with the Plan, as may be
approved by the Board of Directors and as may be necessary to reflect the
specific terms and conditions of the Award approved in accordance with Section
2. The approval by the Board of Directors of each Award shall include, without
limitation, specific approval of the number of shares of Common Stock covered by
the Award, the vesting and forfeiture provisions (including performance goals),
the return of shares covered by the Award (and of any shares of Common Stock
that may be issued in respect thereof as, for example, stock dividends) to the
Company upon any forfeiture thereof and the right of the Participant to use
shares of Common Stock vesting under the Award, or other shares of Common Stock
owned by the Participant, to satisfy Tax Obligations (as contemplated by
Section 7 of this Plan). In the

2



--------------------------------------------------------------------------------



 



event of inconsistency between the terms of any Stock Award Agreement and this
Plan, the terms of the Plan shall control.

     (c)  Vesting of Awards. The shares of Common Stock subject to an Award
shall vest, and the forfeiture provisions and restrictions on transfer
applicable to such Award shall terminate, as determined by the Administrator and
approved by the Board, subject to the following:



       (i) No shares may vest less than one year after the date of grant of the
Award;



       (ii) No more than twenty percent (20%) of the shares subject to an Award
may vest during any period of less than one year; and



       (iii) No shares subject to an Award may continue to vest after the
Participant has ceased to be in the continuous employ or service as an officer
of the Company or a subsidiary.

     (d)  Dividends and Distributions. Unless otherwise set forth in the Stock
Award Agreement evidencing the Award, the Board of Directors shall determine at
the time of declaration of any dividends or distributions with respect to shares
of Common Stock subject to the unvested portion of an Award whether such
dividends or distributions will be subject to the same restrictions (including
risk of forfeiture) as the shares to which such dividends or distributions
relate. The Board of Directors shall also determine whether the Company will
withhold any such dividend or distribution pending vesting of the shares to
which it relates and, in such event, the Board will determine whether any
interest will be paid on such dividend or distribution.

     All stock dividends, stock rights and stock issued upon split-ups or
reclassifications of shares of Common Stock shall be subject to the same
restrictions as the shares with respect to which such stock dividends, rights or
additional shares are issued, and may be held in custody as provided in
Section 5(f).

     (e)  Restrictions on Transfer. Except as may be otherwise expressly
permitted by the Stock Award Agreement evidencing an Award, no right or interest
of any Participant in shares subject to an Award prior to the vesting of such
shares will be assignable or transferable, or subjected to any lien, either
voluntarily or involuntarily, directly or indirectly, by operation of law or
otherwise.

     (f)  Enforcement of Restrictions. To enforce the restrictions referred to
in this Section 5, the Administrator may require the Participant, until the
restrictions have lapsed, to keep the stock certificates, together with duly
endorsed stock powers, in the custody of the Company or its transfer agent.

     (g)  Certificates. Subject to paragraph (f) above, a recipient of an Award
shall be issued a certificate or certificates evidencing the shares subject to
such Award. Such certificates shall be registered in the name of the
Participant, and shall bear an appropriate legend referring to the terms,
conditions and restrictions applicable to such Award, which legend shall be in
substantially the following form:



  “The transferability of this certificate and the shares represented hereby are
subject to the terms and conditions (including forfeiture) of the USA Truck,
Inc. 2003 Restricted Stock Award Plan and an Agreement entered into between the
registered owner and USA Truck, Inc. Copies of such Plan and Agreement are on
file in the corporate offices of USA Truck, Inc.”

3



--------------------------------------------------------------------------------



 



     (h)  Effect of Forfeiture. Upon the forfeiture of any shares of Common
Stock subject to an outstanding Award pursuant to the terms and provisions of
the Plan or any Stock Award Agreement, such shares shall automatically be
forfeited and returned to the Company, without the necessity of any further
action by the Participant or the Company. Any such shares that are forfeited on
or prior to the Primary Termination Date shall thereafter be available for
issuance as new Awards under the Plan through the Primary Termination Date.

     Section 6. Effect of Termination of Employment or Other Service.

     (a)  Effect of Termination. In the event a Participant’s full-time
employment or service as an officer of the Company or a subsidiary of the
Company is terminated by the Company or by the Participant for any reason, with
or without cause, and including without limitation terminations resulting from
the Participant’s retirement, death or disability, all unvested portions of all
Awards then held by the Participant will automatically terminate and all
unvested shares covered thereby will be forfeited.

     (b)  Date of Termination of Employment or Other Service. Unless the
Administrator otherwise determines in his sole discretion, a Participant’s
employment or service as an officer will, for purposes of the Plan, be deemed to
have terminated on the date recorded on the personnel or other records of the
Company or the applicable subsidiary for which the Participant provides
employment or service as an officer, as determined by the Administrator in his
sole discretion based upon such records. Any decision to terminate the
employment or service of a Participant must be made or approved by the Board of
Directors or by a duly authorized officer of the Company, other than the
Administrator.

     Section 7. Payment of Withholding Taxes. The Company is entitled to (i)
withhold and deduct from wages of the Participant (or from other amounts that
may be due and owing to the Participant from the Company or any subsidiary), or
make other arrangements for the collection of, all legally required amounts
necessary to satisfy the Participant’s share of any and all federal, state and
local withholding and employment-related tax requirements attributable to an
Award (the “Tax Obligations”), including, without limitation, the grant, vesting
of, or payment of dividends with respect to, shares governed by an Award, or
(ii) require the Participant promptly to remit the amount necessary to satisfy
the Tax Obligations to the Company before taking any action, including issuing
any shares of Common Stock, with respect to an Award. To the extent any such
taxes require a determination of the fair market value of any Award Shares, such
value shall be determined by reference to the average of the high and low sale
price of the Company’s Common Stock on the Nasdaq Stock Market (or other
exchange or market on which the Common Stock may then be listed) on the relevant
date (or if there are no sales on such date, on the last preceding date for
which such high and low sale price information is available), subject to such
adjustments for nontransferability or other factors as the Company’s Board of
Directors may determine to be appropriate.

     Notwithstanding the foregoing, the Participant shall have the right to
satisfy, in whole or in part, any Tax Obligations that arise in connection with
the grant or vesting of an Award by either (a) electing to have the Company
withhold from the shares vesting a number of whole shares of Common Stock having
an aggregate fair market value on the vesting date equal to the amount necessary
to satisfy such Tax Obligations or (b) assigning and delivering to the Company
other shares of Common Stock owned by the Participant having an aggregate fair
market value on the grant date or vesting date, as the case may be, equal to the
amount necessary to satisfy such Tax Obligations. In no event, however, may a
Participant use unvested shares to satisfy any Tax Obligations. For purposes of
this paragraph, the fair market value of each share of Common Stock withheld or
delivered pursuant to this paragraph shall be equal to the fair market value per
share on the relevant date of the shares of Common Stock granted or vesting
pursuant to the Award, and if no such fair market value is determined, then the
fair market value of the shares

4



--------------------------------------------------------------------------------



 



withheld or delivered to the Company shall be the average of the high and low
sale price of the Company’s Common Stock on the Nasdaq Stock Market (or other
exchange or market on which the Common Stock may then be listed) on the relevant
date (or if there are no sales on such date, on the last preceding date for
which such high and low sale price information is available). Any difference
between the amount of the Tax Obligations and the fair market value of the
shares withheld or delivered to the Company in accordance with this paragraph
shall be paid in a manner contemplated by the preceding paragraph of this
Section 7. Any shares of Common Stock withheld or delivered to the Company
pursuant to this paragraph will become property of the Company, and such shares
shall not thereafter be available to be subject to an Award granted under the
Plan and shall not be returned to Powell pursuant to Section 3(c). Any election
made by a Participant under this paragraph must be made in writing to the
Company before the occurrence of the event (i.e., the granting or vesting of an
Award) with respect to which such election is made, and shall be irrevocable.

     Section 8. Rights of Participants and the Company.

     (a)  Rights as a Stockholder. Subject to the terms, conditions,
restrictions and limitations set forth in Section 5 or elsewhere in the Plan or
in the applicable Stock Award Agreement, a Participant will have, with respect
to shares of Common Stock (vested and unvested) issued to the Participant as an
Award, all voting, dividend, liquidation and other rights of a stockholder of
the Company.

     (b)  Employment or Service. Nothing in the Plan will interfere with or
limit in any way the right of the Company or any subsidiary to terminate the
employment or service of any Participant at any time, nor confer upon any
Participant any right to continue in the employ or service of the Company or any
subsidiary.

     (c)  Non-Exclusivity of the Plan. Nothing contained in the Plan is intended
to modify or rescind any previously approved compensation plans or programs of
the Company or create any limitations on the power or authority of the Board of
Directors to adopt such additional or other compensation arrangements as the
Board may deem necessary or desirable.

     Section 9. Securities Law and Other Restrictions. Notwithstanding any other
provision of the Plan or any Stock Award Agreements entered into pursuant to the
Plan, the Company will not be required to issue any shares of Common Stock under
this Plan, and a Participant may not sell, assign, transfer or otherwise dispose
of shares of Common Stock issued pursuant to Awards granted under the Plan,
unless there is in effect with respect to such shares a registration statement
under the Securities Act of 1933 and any applicable state securities laws or an
exemption from such registration under such Act and applicable state securities
laws. The Company may condition such issuance, sale or transfer upon the receipt
of any representations or agreements from the parties involved, and the
placement of any legends on certificates representing shares of Common Stock, as
the Company may deem necessary or advisable in order to comply with such
securities laws or other restrictions.

     Section 10. Plan Amendment, Modification and Termination. The Board may
suspend or terminate the Plan or any portion thereof at any time, and may amend
the Plan from time to time in such respects as the Board may deem advisable in
order that Awards under the Plan will conform to any change in applicable laws
or regulations or in any other respect the Board may deem to be in the best
interests of the Company; provided, however, that no amendments to the Plan will
be effective without approval of the stockholders of the Company if stockholder
approval of the amendment is then required under the Securities Exchange Act of
1934 or the rules of any stock exchange or stock market on which

5



--------------------------------------------------------------------------------



 



the Company’s securities are listed or traded. No termination, suspension or
amendment of the Plan may adversely affect any outstanding Award without the
consent of the affected Participant.

     Section 11. Stockholder Approval. Any Award granted under the Plan prior to
the date on which the Plan is approved by stockholders holding at least a
majority of the voting stock of the Company represented in person or by proxy at
a duly held stockholders’ meeting shall be contingent upon such approval. If the
Plan is not so approved by stockholders within one year after the date on which
the Plan is approved by the Board of Directors, then the Plan, and any and all
Awards granted under the Plan, shall terminate and be null and void as of the
date of Board approval, as if the Plan had never been adopted or implemented and
no Awards had ever been granted.

     Section 12. Effective Date and Duration of the Plan. The effective date of
the Plan shall be the date the Plan is approved by the Board of Directors (which
approval shall specifically include, without limitation, the contribution and
transfer of shares of Common Stock to the Company by Powell pursuant to
Section 3(a) and the return of shares of Common Stock to Powell pursuant to
Section 3(c)), provided that the Plan is, within one year after such date,
approved by the stockholders of the Company as contemplated in Section 11. If so
approved, the Plan will terminate at 11:59 p.m., Central time, on August 31,
2009 and may be terminated prior to such time by action of the Board of
Directors (the date on which the Plan terminates or is terminated as
contemplated by this sentence is referred to in this Plan as the “Primary
Termination Date”). No Award will be granted after the Primary Termination Date.
Awards outstanding upon termination of the Plan on the Primary Termination Date
may continue to vest, in accordance with the terms and provisions of this Plan
and the applicable Stock Award Agreement, and the provisions of this Plan shall
remain in effect for the purpose of governing such outstanding Awards and for
the other purposes set forth in this Plan (other than the granting of new
Awards) until the date immediately following the date on which all shares
subject to such outstanding Awards shall have either vested or been forfeited
and returned to the Company in accordance with this Plan and the applicable
Stock Award Agreements (the “Final Termination Date”).

     Section 13. Miscellaneous.

     (a)  Governing Law. The validity, construction, interpretation,
administration and effect of the Plan and any rules, regulations and actions
relating to the Plan will be governed by and construed in accordance with the
laws of the State of Delaware.

     (b)  Successors and Assigns. The Plan and any Stock Award Agreements
evidencing Awards will be binding upon and inure to the benefit of the
successors and permitted assigns of the Company and the Participants. Without
limiting the foregoing, in the event of any acquisition or change of control of
the Company, the acquiring, surviving or succeeding corporation or other entity
shall be bound by the terms and provisions of all outstanding Awards and by the
Company’s obligations under Section 3(c) (adjusted as necessary to give effect
to any change in the Common Stock resulting from the acquisition or other
transaction), and the Board of Directors of the Company shall take such actions
as shall be necessary and appropriate to enforce the provisions of this
paragraph.

6